                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TAMI HARRISON,                              )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )      CIV. ACT. NO. 1:18-cv-147-TFM-MU
                                            )
FACEBOOK, INC.,                             )
                                            )
       Defendant.                           )

                                    FINAL JUDGMENT

       In accordance with the prior proceedings, opinions, and orders of the Court, it is

ORDERED, ADJUDGED, and DECREED that this action is hereby DISMISSED without

prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 8th day of March 2019.

                                                   /s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
